As filed with the Securities and Exchange Commission on April 2, 2008 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 ARRHYTHMIA RESEARCH TECHNOLOGY, INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 72-0925679 (I.R.S. Employer Identification Number) 25 Sawyer Passway, Fitchburg, MA 01420; (978) 345-5000 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) ARRHYTHMIA RESEARCH TECHNOLOGY, INC. 2 (Full title of the plan) David A.
